
	

114 HR 83 IH: CAMPER Act
U.S. House of Representatives
2015-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 83
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2015
			Ms. Jackson Lee introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Homeland Security, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To assist States and local governments to develop and implement emergency notification systems
			 suitable for use on public recreational lands, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Communication and Alert Maintenance Program for Early Response Act or CAMPER Act. 2.Department of Homeland Security assistance for development and implementation of emergency notification systems for use on State and local government recreational lands (a)Technical assistance authorizedThe Secretary of Homeland Security may provide technical assistance to a State or local government to develop and implement an emergency notification system suitable for use on public recreational lands administered by the State or local government to warn persons using such lands of emergency situations, including natural disasters and acts of terrorism or other man-made disasters.
			(b)Implementation grants
 (1)Grants authorizedThe Secretary of Homeland Security may make grants, on a competitive basis, to States and local governments to procure and install emergency notification systems on public recreational lands, as described in subsection (a).
 (2)Maximum grantA grant under this subsection may not exceed $50,000. (3)Cost-sharing requirements (A)Recipient shareA grant recipient shall provide matching non-Federal funds, either in cash or in-kind support, in an amount equal to not less than five percent of the Federal funds provided in a grant under this subsection.
 (B)WaiverThe Secretary may establish conditions under which the cost-sharing requirements of subparagraph (A) may be reduced or waived.
 (c)Reporting requirementFor each fiscal year in which technical assistance and grants are provided under this section, the Secretary of Homeland Security shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report—
 (1)describing the present state of preparedness of State park and recreation departments to provide adequate emergency notification in the event of emergency situations, including natural disasters and acts of terrorism or other man-made disasters; and
 (2)containing such recommendations for additional legislative action as the Secretary considers appropriate.
				
